 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL ZAMUDIO, ET AL.,                            No. 2:16-cv-02693-TLN-DB
12                       Plaintiffs,
13           v.                                        ORDER GRANTING MOTION TO
                                                       INTERVENE BY LIBERTY INSURANCE
14    FMC CORPORATION, a Delaware                      CORPORATION
      Corporation; and DOES 1 through 20,
15    inclusive
16                       Defendants,
17

18

19          This matter is before the Court on Proposed Plaintiff Intervenor, Liberty Insurance

20   Corporation’s (“Proposed Plaintiff Intervenor”) motion to intervene pursuant to Federal Rule of

21   Civil Procedure 24(a)(2), and in the alternative Federal Rule of Civil Procedure 24(b). (ECF No.

22   34 at 2, 4.) No oppositions to this motion have been filed.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On November 14, 2016, Plaintiffs Raul and Soledad Zamudio (“Plaintiffs”) filed a

 3   complaint for personal injury damages against FMC Corporation (“Defendant”). (ECF No. 1.)

 4   Plaintiffs brought six causes of action against Defendant arising from a workplace incident that

 5   occurred on July 2, 2015. (ECF No. 1 ¶ 10.) During Raul Zamudio’s employment at H.J. Heinz

 6   Company dba Escalon Premier Brands (“Heinz”), he suffered a serious injury while cleaning a

 7   machine he alleges was defectively manufactured by Defendant. (ECF No. 1 ¶ 3.) Plaintiffs

 8   allege the machine started suddenly while in the off position and caused bi-lateral amputation to

 9   both of Raul Zamudio’s arms. (ECF No. 1 ¶ 10.) Plaintiffs argue Defendant’s defective product

10   and/or negligence caused the injury. (ECF No. 1 ¶ 10.) As a result of the injury, Raul Zamudio

11   became unable to perform his job, and Plaintiffs seek recovery for personal injuries relating to the

12   alleged product defect, breach of express warranty, and loss of consortium. (ECF No. 1 at 1.)

13          On April 24, 2018, Proposed Plaintiff Intervenor filed the instant motion seeking

14   intervention of right or permissive intervention. (ECF No. 34.) Proposed Plaintiff Intervenor is

15   an insurance company that serves as the workers’ compensation insurance carrier for Heinz.

16   (ECF No. 34 at 10, ¶ 3.) Proposed Plaintiff Intervenor has paid workers’ compensation benefits

17   to or on behalf of Plaintiff Raul Zamudio as a result of the incident, and is pursuing a subrogation

18   claim based on those benefits. (See ECF No. 34 at 6.) Proposed Plaintiff Intervenor claims it has

19   cognizable interest that would be impaired or impeded by way of disposition of Plaintiff’s action,

20   and the existing parties do not adequately represent that interest. (ECF No. 34 at 6.) Therefore,
21   Proposed Plaintiff Intervenor argues it is entitled to intervene as a matter of right under Federal

22   Rule of Civil Procedure 24(a)(2). (ECF No. 34 at 6.)

23          II.     STANDARD OF LAW

24          Pursuant to Federal Rule of Civil Procedure 24(a)(2), on timely motion, intervention is a

25   matter of right when the moving party is one who “claims an interest relating to the property or

26   transaction that is the subject of the action, and is so situated that disposing of the action may as a
27   practical matter impair or impede the movant’s ability to protect its interest, unless existing

28   parties adequately represent that interest.” Rule 24(a)(2).
                                                         2
 1          Courts apply a “four-part test” to determine whether a moving party may intervene as a

 2   matter of right: “(1) the motion must be timely; (2) the applicant must claim a significantly

 3   protectable interest relating to the property or transaction which is the subject of the action; (3)

 4   the applicant must be so situated that disposition of the action may as a practical matter impair or

 5   impede its ability to protect that interest; and (4) the applicant’s interest must be inadequately

 6   represented by the parties to the action.” California ex rel. Lockyer v. United States, 450 F.3d

 7   436, 440 (9th Cir. 2006); Rule 24(b).

 8          “Each of these four requirements must be satisfied to support a right to intervene.”

 9   Chamness v. Bowen, 722 F.3d 1110, 1121 (9th Cir. 2013) (quoting Arakaki v. Cayetano, 324 F.3d

10   1078, 1083 (9th Cir. 2003)). In evaluating whether these requirements are met, courts “are

11   guided primarily by practical and equitable considerations.” Alisal Water Corp., 370 F.3d 915,

12   919 (9th Cir. 2004). Further, courts generally “construe [the Rule] broadly in favor of proposed

13   intervenors.” United States v. City of Los Angeles, Cal., 288 F.3d 391, 397 (9th Cir. 2002).

14          III.    ANALYSIS

15          This case arises out an incident that occurred at Plaintiff Raul Zamudio’s place of

16   employment by an alleged defective product of Defendant. (ECF No. 1 ¶ 10.) As the workers’

17   compensation carrier for Heinz, Proposed Plaintiff Intervenor claims to have a significantly

18   protectable interest in the matter due to the workers’ compensation benefits it has paid to Plaintiff

19   Raul Zamudio. (ECF No. 34 at 3–4.) Proposed Plaintiff Intervenor seeks a subrogation claim

20   against Defendant and argues its interests are not properly represented by existing parties. (ECF
21   No. 34. at 5.) Given the factual relatedness of the claims by Plaintiffs and Proposed Plaintiff

22   Intervenor, Proposed Plaintiff Intervenor further argues an adverse judgment in the present case

23   would inhibit its ability to recover from Defendant. (See ECF No. 34 at 6–7.) The Court

24   addresses each of the four Rule 24(a)(2) factors in turn.

25          A. Timeliness of Motion

26          “Timeliness is ‘the threshold requirement’ for intervention as of right.” League of United
27   Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997). A motion is generally

28   considered timely when “made at an early stage of the proceedings, the parties would not have
                                                         3
 1   suffered from the grant of intervention at that early stage, and intervention would not cause

 2   disruption or delay in the proceedings.” Citizens for Balanced Use v. Montana Wilderness Ass’n,

 3   647 F.3d 893, 897 (9th Cir. 2011). In determining whether a motion is timely, courts consider:

 4   (1) the stage of the proceeding; (2) any prejudice to the other parties; and (3) the reason for and

 5   length of any delay. Orange Cty. v. Air California, 799 F.2d 535, 537 (9th Cir. 1986).

 6          With regard to the stage of the proceeding prong, the case is in the pretrial stage and as of

 7   the filing of Proposed Plaintiff Intervenor’s motion (ECF No. 34), no trial date had been set. As

 8   to the prejudice of other parties, Proposed Plaintiff Intervenor contends that its claim will not

 9   “expand the scope of discovery, require additional investigation, or otherwise cause delay in the

10   underlying action.” (ECF No. 34 at 10, ¶ 9.) The Court agrees that Proposed Plaintiff’s

11   Intervention is unlikely to prejudice the existing parties given the factual relatedness of the

12   claims. Further, existing parties have not filed opposition to Proposed Plaintiff Intervenor’s

13   intervention that indicate any potential prejudice against them. Finally, as to the reason for and

14   length of any delay, Plaintiffs filed their complaint on November 14, 2016. (ECF No. 1.)

15   Proposed Plaintiff Intervenor did not file the present motion until April 25, 2018. (ECF No. 34.)

16   Proposed Plaintiff Intervenor claims its present motion was filed “as soon as practicable.” (ECF

17   No. 34 at 3.) In the absence of opposition by the existing parties and Proposed Plaintiff

18   Intervenor’s assertion that filing occurred as soon as practicable, the Court finds this prong of the

19   timeliness analysis has been met.

20          Accordingly, the Court finds that the motion to intervene was timely filed within the
21   meaning of Rule 24.

22          B. Significant Protectable Interest

23          An intervenor has a “significant protectable interest” when (1) it asserts an interest that is

24   protected by law, and (2) there is a “relationship” between the legally protected interest and the

25   plaintiff’s claims. See State ex rel. Lockyer v. United States, 450 F.3d 436, 441 (9th Cir. 2006).

26          Proposed Plaintiff Intervenor argues it has a significant protectable interest through its
27   payment of workers’ compensation benefits and pursuant to the California Labor Code and

28   California Insurance Code. (ECF No. 34 at 4.) Specifically, Proposed Plaintiff Intervenor cites
                                                        4
 1   to California Labor Code § 3852, which gives employers a right to a claim in the suit of an

 2   employee if the employer paid workers’ compensation to the employee as a result of injury

 3   caused by the defendant’s negligence. Here, the employer in question is Heinz. California

 4   Insurance Code § 11662 further provides that an insurer providing insurance against liability to an

 5   employer is subrogated to the rights of the employer to recover losses arising out of payment of

 6   any compensation for which the employer is liable. As the workers’ compensation insurance

 7   provider to Heinz, Proposed Plaintiff Intervenor retains an interest that is protected by law.

 8           An intervenor “generally satisfies the ‘relationship’ requirement only if the resolution of

 9   the plaintiff’s claims will affect the [intervenor.]” Donnelly v. Glickman, 159 F.3d 405, 410 (9th

10   Cir. 1998). Plaintiffs’ and Proposed Plaintiff Intervenor’s causes of action both arise from the

11   same workplace incident. (ECF No. 1 ¶ 10; ECF No. 34 at 1.) Judgment in favor of Defendant in

12   this case will affect Proposed Plaintiff Intervenor’s claim against Defendant. The Court finds the

13   requisite relationship exists between the Proposed Plaintiff Intervenor’s legally protected interest

14   and Plaintiffs’ claims.

15           Accordingly, the Proposed Plaintiff Intervenor has satisfied its showing of a protectable

16   interest.

17           C. Disposition of Action May Impair or Impede Ability to Protect Interest

18           “If an absentee would be substantially affected in a practical sense by the determination

19   made in an action, [the absentee] should, as a general rule, be entitled to intervene.” Sw. Ctr. for

20   Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001) (quoting Rule 24 advisory
21   committee’s notes). Here, judgment in favor of Defendant in this case will necessarily impair or

22   impede Proposed Plaintiff Intervenor’s ability to protect its own interests and pursue claims

23   against Defendant. Accordingly, the Court finds this factor to be adequately satisfied.

24           D. No Existing Adequate Representation

25           A proposed intervenor is adequately represented when “(1) the interests of the existing

26   parties are such that they would undoubtedly make all of the non-party’s arguments; (2) the
27   existing parties are capable of and willing to make such arguments; and (3) the non-party would

28   offer no necessary element to the proceeding that existing parties would neglect.” Sw. Ctr. for
                                                        5
 1   Biological Diversity v. Babbitt, 150 F.3d 1152, 1153–54 (9th Cir. 1998).

 2          The burden of showing inadequate representation is “minimal” and Proposed Plaintiff

 3   Intervenor need only demonstrate “that representation of its interests ‘may be’ inadequate.”

 4   Citizens for Balanced Use, 647 F.3d at 898 (quoting Arakaki, 324 F.3d at 1086). Here, Proposed

 5   Plaintiff Intervenor has a subrogation claim based on workers’ compensation benefits paid to

 6   Plaintiff. (ECF No. 34 at 6.) Plaintiffs, in their action, pursue personal injury causes of action.

 7   (ECF No. 1 at 1.) Proposed Plaintiff Intervenor argues that although the claims arise from the

 8   same event, the elements differ, and Plaintiffs will not make all of Proposed Plaintiff Intervenor’s

 9   arguments. (ECF No. 34 at 6.) The Court agrees and finds that Proposed Plaintiff Intervenor has

10   met its burden of showing inadequate representation. Therefore, this factor has been satisfied.

11          As all four factors have been met, intervention as a right under Rule 24(a)(2) is

12   appropriate.

13          IV.     CONCLUSION

14          For the reasons set forth above, Proposed Plaintiff Intervenor’s motion to intervene (ECF

15   No. 34) is GRANTED.

16

17   Dated: September 5, 2019

18

19

20
                                             Troy L. Nunley
21                                           United States District Judge

22

23

24

25

26
27

28
                                                        6
